Citation Nr: 1611856	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a right shoulder disability, rated at 10 percent, with a temporary total rating from August 19, 2010, to September 30, 2010.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from January 1985 to May 1985, in June 1986, and from March 2003 to July 2003, with additional service in the Army National Guard.  

This appeal came before the Board of Veterans' Appeals (Board) from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The right shoulder disability does not result in limitation of motion to shoulder-level.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim for increased rating.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the right shoulder disability, most recently in August 2015.  The Veteran has not alleged that the condition has increased significantly in severity since the examination or that an examination was otherwise inadequate.  The examination records reveal all findings necessary for rating the right shoulder disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201 based on a limitation of motion.  The Veteran is right-handed.  Limitation of motion of the major arm is rated at 20 percent for limitation of motion at shoulder level, 30 percent for motion to midway between side and shoulder-level, and 40 percent for motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the Veteran's right shoulder disability.

An August 2008 VA treatment record reveals the Veteran's history of numbness and tingling in the right hand and right thumb, index, and middle fingers.  He also reported intermittent, sharp pain in the right shoulder.  Examination revealed full range of motion of the right shoulder, though there was some discomfort with internal rotation.  There was no tenderness to palpation.  Motor strength was full, and sensation was intact.  The record notes that examination of the right shoulder was normal.  An electromyogram was ordered which showed no electrophysiologic evidence of median or ulnar nerve motor/sensory neuropathy or radial nerve sensory neuropathy.  

A September 2008 VA treatment record reveals the Veteran's history of nighttime pain of the right shoulder, worse with cold or wet weather.  He denied pain during the day, with or without activity.  Examination revealed full active range of motion.  Motor strength was full except for the subscapularis, where it was 4/5.  The examiner believed the Veteran's pain was arthritic in nature, given the subjective report and good general strength around the rotator cuff.  

An October 2008 VA treatment record reveals the Veteran's history of increased pain since hearing a pop while throwing a football.  Motor strength was 4+/5 with external rotation and 4/5 with subscapularis.

A November 2008 VA treatment record indicates that testing revealed flexion to 150 degrees with painful arc starting at approximately 120 degrees, abduction to 150 degrees with painful arc starting about 120 degrees, external rotation to 50 degrees, and internal rotation to L2.  Motor strength was 5/5 in the supraspinatus, infraspinatus, and teres minor muscles and 3/5 in the subscapularis tendon.  A subsequent November 2008 VA treatment record indicates that the Veteran had full motor strength with flexion, abduction, supraspinatus, external rotation, and internal rotation.  Subscapularis motor strength was 4+/5 and accompanied by crepitus.  The record notes that the Veteran had received a pain injection earlier that month.  A December 2008 VA treatment record indicates that testing revealed forward flexion to 180 degrees, abduction to 160 degrees, internal rotation to T10, and external rotation to 60 degrees.  Rotator cuff strength was 5/5 with flexion, abduction, and external rotation  and 4+/5 with internal rotation.  There was crepitus with internal rotation and pain with scapulothoracic motion.  

February and April 2009 VA treatment records document that testing revealed abduction to 160 degrees, forward flexion to 160 degrees, internal rotation to "T10," and external rotation to 60.  Rotator cuff strength was 4/5.  There was no crepitus with range of motion.  There was tenderness to palpation.  The diagnosis was right rotator cuff tear after previous repair.  

A May 2009 VA examination record reveals the Veteran's history of right shoulder pain and limited mobility.  He denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  There was a scar, but it was not painful or associated with skin breakdown, functional impairment, or other symptoms.  Examination of the shoulder revealed tenderness but no sign of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion testing revealed normal motion without pain.  There was no change after repetition, though there was pain.  The scar was linear and superficial and measured 1.0 centimeters by 0.4 centimeters.  The scar was not painful on examination, and there was no skin breakdown, underlying tissue damage, inflammation, edema, or associated limitation of function.  There was keloid formation.  The examiner found the right shoulder disability did not limit the Veteran's occupational or daily functioning.  

An August 5, 2010, VA treatment record reveals the Veteran's history of right shoulder pain with "certain movements" and when his arm hangs down by his side "for a while."  The record reports that the Veteran had "good" range of motion of the shoulder.  On August 19, 2010, the Veteran underwent an arthroscopy, subacromial decompression, distal clavicle excision, mini cuff repair, of the right shoulder.  He has been awarded a temporary total rating from August 19, 2010, to October 1, 2010.  A September 3, 2010, VA treatment records indicate that the Veteran had good motor function with strong hand grip.  Passive range of motion testing revealed flexion and abduction to 90 degrees and external rotation to 35 degrees.  He was noted to be "progressing well" two weeks after the arthroscopy. 

An October 1, 2010, VA orthopedic record reveals the Veteran's history of significant weakness and occasional pain.  Evaluation revealed no swelling or erythema.  There was mild tenderness to palpation.  Range of motion was "fairly good," with abduction to 120 degrees, flexion to 110 degrees, external rotation to 30 degrees, and internal rotation to the lower lumbar spine.  The Veteran was neurovascularly intact.  An October 1, 2010, VA therapy record indicates that passive range of motion testing revealed flexion to 110 degrees, external rotation to 100 degrees, external rotation to 40 degrees, and internal rotation to the sacrum.  An October 27, 2010, VA therapy record reveals the Veteran's history of occasional pain/"slipping/clunking" of the right shoulder when he is releasing an item or lowering his arm.  Range of motion testing revealed flexion to 120, abduction to 110 degrees, external rotation to 45 degrees, and internal rotation to L5-S1.  November and December 2010 VA treatment records reveal the Veteran's history of pain along the medial border of the right scapula.  The December 2010 VA treatment record indicates that abduction was limited by approximately 30 degrees compared to the left side (which is consistently shown to have normal range of motion) and was limited by pain.  The record notes that a recent accident had resulted in acromioclavicular joint separation.  Neurovascular check of the arm was normal.  

An August 2011 VA treatment record reveals the Veteran's history of no right shoulder pain.  Examination revealed "excellent" range of motion, with 160 degrees of forward flexion and abduction, 60 degrees of external rotation, and internal rotation to the thoracic spine.  The Veteran had 5/5 strength.  

A May 2013 VA treatment record reveals the Veteran's history of worsening right shoulder pain that was interfering with his ability to use the arm.  Examination revealed normal passive motion.  There were no wasting or tender areas.  An October 2013 VA treatment record reveals the Veteran's history of significant pain improvement after the 2010 surgery but a progressive increase in the pain over the last year.  He reported that he develops increased aching in the lateral aspect of the shoulder over the course of the day.  He reported the pain is worst when he hangs the arm for periods of time.  Examination revealed flexion and abduction to 160 degrees with "some" pain and internal rotation to L3.  Internal and external rotation strength was 4/5 bilaterally.  A subsequent October 2013 VA treatment record indicates that range of motion and strength of the right shoulder was within normal limits.  The Veteran reported infrequent pops and pain that escalates to 5/10 towards the end of the day.  

A March 2014 VA treatment record reveals the Veteran's history of right shoulder pain, particularly when he lets the arm "hang."  Examination revealed no notable shoulder atrophy.  Range of motion testing revealed abduction and flexion to 160 degrees with minimal pain, internal rotation to the lower lumbar spine, and external rotation to approximately 40 degrees.  He had "good" strength and good grip strength.  

A May 2015 private treatment record reveals the Veteran's history of right shoulder pain and a sensation of having a weight on the arm.  He reported difficulty reaching behind himself or across the chest to the left and pain with pulling, lifting objects eight to nine pounds, or reaching overhead.  Range of motion testing revealed flexion to 130 degrees with pain, abduction to 140 degrees, external rotation to 60 degrees with pain, and internal rotation to 52 degrees.  Motor strength was full.  The record notes the examiner's determination that the right shoulder disability limited the Veteran's functional and occupational activities.  

A June 2015 Disability Benefits Questionnaire reveals the Veteran's history of right shoulder pain, inability to fully reach across the body due to pain, inability to reach overhead due to severe pain, and limitation of motion.  He also reported pain with attempt to leave arm unsupported.  Range of motion testing revealed flexion to 130 degrees, abduction to 140 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  There was pain with motion.  After repetition, the Veteran had limitation of abduction to 132 degrees and external rotation to 58 degrees but increase of internal rotation to 75 degrees.  There was no change in flexion after repetition.  The examiner determined there was functional impairment due to weakened movement and pain on movement.  The examiner estimated that the right shoulder disability resulted in flexion to 130 degrees, abduction to 132 degrees, external rotation to 58 degrees, and internal rotation to 50 degrees during a flare-up.  Motor strength was 4/5 with forward flexion and 3/5 with abduction.  The examiner indicated that there was muscle atrophy but then indicated that the right upper extremity was 1/2 centimeter larger in circumference than the left upper extremity.  The Board interprets the specific numerical findings as indicating that there is no atrophy of the right side, particularly because the examiner did not fill in a "circumference of the atrophied side."  There was no instability, dislocation, labral pathology, mechanical symptoms, loss of head, malunion of the humerus with moderate or marked deformity, or abnormality of the clavicle, scapula, acromioclavicular joint, or sternoclavicular joint.  There was an associated scar.  It was not painful or unstable.  The examiner indicated that it did not measure an area of at least 39 square centimeters, but then indicated that it measured 16.51 centimeters by 3.81 centimeters.  The examiner determined the right shoulder disability affected occupational functioning due to inability to reach above his head or lift heavy objects and limitation of motion.  

A July 2015 private treatment record reveals the Veteran's history of right shoulder pain and limited motion.  Examination revealed mild to moderate pain with motion and limited range of motion compared to the left shoulder.  

An August 2015 VA examination record reveals the Veteran's history of "very painful" flare-ups of the right shoulder.  He reported that reaching across and up was difficult and painful.  He added that he had limited range of motion and that the arm felt weighted down.  He reported that pain, weakness, and limited range of motion affected daily activities, reaching, sleeping, bathing, and his ability to let the arm "just hang."  Range of motion testing revealed flexion to 140 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  There was pain with flexion and abduction, but it did not cause functional loss.  Repetition resulted in additional limitation of flexion and abduction, with flexion additionally limited to 115 degrees and abduction to 110 degrees.  The examiner found the examination was medically consistent with the Veteran's statement describing functional loss with repetitive use over time.  There was no objective evidence of localized tenderness or pain on palpation.  There was no reduction in muscle strength and no muscle atrophy.  There was no ankylosis.  There were mechanical symptoms.  There was not a history of recurrent dislocation or impairment of the clavicle, scapula, AC joint, sternoclavicular joint, or humerus.  There was scarring, but the scarring was not painful or unstable.  The examiner also determined that the total area was not equal to or greater than 39 square centimeters and reported that it measured 6.5 centimeters by 1.5 centimeters.  

Having carefully reviewed the record, the Board finds that a rating higher than 10 percent is not warranted at any time.  There is no probative evidence of limitation of motion to shoulder level during the period at issue.  In this regard, the Board notes that the relevant testing consistently revealed flexion and abduction to at least 110 degrees, which is above shoulder level, and the Veteran has not reported loss of motion beyond that depicted during evaluation, to include during flare-ups or from long-term use.  The Board acknowledges that a September 2010 treatment record reveals motion to 90 degrees, which is shoulder level.  The Veteran is in receipt of a temporary total rating from August 19, 2010, to October 1, 2010, however, and the record depicts an improvement in motion to beyond the shoulder level as of October 1, 2010.  Notably, the October 1, 2010, VA treatment record documents flexion to 110 and abduction to 120 degrees.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion and pain and weakness with use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating at any time.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  In this regard, the Board notes that there is no evidence of associated impairment of the humerus, clavicle, or scapula or ankylosis.  .  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  The Board has considered the Veteran's history of associated symptoms and loss of strength in the hand.  Objective medical evaluation reveals "strong" and "good" hand grip and normal neurological findings, however, and there is no medical evidence of impairment of the hand or arm related to the right shoulder disability that could warrant a separate rating.  Although the Veteran is competent to report his symptoms, the Board finds the Veteran's history is outweighed by the medical evidence; thus, a separate rating is not warranted.  Finally, the Board has also considered whether the scarring associated with the shoulder disability warrants a separate rating but finds one is not merited because the evidence indicates that the scarring is not unstable, painful, or nonlinear and does not affects function.  See 38 C.F.R. § 4.118.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  As explained above, the evidence indicates the Veteran's right shoulder disability is manifested by pain, weakness, and associated and limitation of motion, which have been contemplated by the rating assigned.  The rating criteria provide higher ratings for more severe manifestations and impairment, notably increased limitation of motion.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for a right shoulder disability is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


